On Application for Eehearing.
Provosty, J.
A rehearing is granted in this case, restricted to the question of the validity or invalidity of the tax sale, in so far as concerns the interest of the two defendants in the undivided half once owned by their grandfather, Henry Levy, in the property in question and title to which they claim by inheritance; the inquiry being restricted to the irregularities alleged in the tax proceedings leading to the sale. The liability for costs to abide the final decision.